Citation Nr: 1138674	
Decision Date: 10/18/11    Archive Date: 10/25/11

DOCKET NO.  08-12 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The Veteran served on active duty from September 1955 to September 1958.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the RO.  

After reviewing the record, the Board finds that additional development of the evidence is warranted, prior to further consideration by the Board.  Accordingly, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In October 2006, the RO received the Veteran's claim of entitlement to service connection for a hearing loss disability and tinnitus.  

In developing the record, the RO found that the Veteran's military records had been destroyed in the 1973 fire at the National Archives and Records Administration and that there were no relevant records available from the Army Surgeon General's office.  

In cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  This does not, however, lower the legal standard for proving a claim for service connection.  Rather, it increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  There is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005).  

In assisting the Veteran, the RO did acquire or ensure the presence of a copy of his service separation paper (DD 214).  It shows that the Veteran's primary military occupational specialty was as a cook and that his last duty assignment and major command was Battery A, 2nd Automatic Weapons Battalion, 44th Antiaircraft Artillery, Fort Lewis, Washington.  As a member of such a unit, it is reasonable to believe that he would have had at least some noise exposure in service.  

From September 2005 to July 2006, the Veteran was treated by the VA Audiology Service for a hearing loss disability and complaints of tinnitus.  In his October 2006 claim, the Veteran reported that his treating VA audiologist felt that the Veteran's hearing loss and tinnitus were due to his noise exposure in service.  Despite that assertion, the Veteran did not submit a statement from his VA audiologist to support his claims.  Such a statement could well be relevant to the Veteran's appeal.

To date, the Veteran has not been examined by VA to determine the nature and etiology of any hearing loss disability and/or tinnitus found to be present.  Inasmuch as this is a case involving fire-related service, and inasmuch as the Veteran was assigned to an antiaircraft artillery unit in service and now has a hearing loss disability and reported tinnitus, such an examination is warranted.  

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran submit a statement from his treating VA audiologist as to the nature and etiology of the Veteran's hearing loss disability and reported tinnitus.  A failure to respond or a negative response must be noted in writing and associated with the claims folder.

2.  Thereafter, schedule the Veteran for an audiologic examination to determine the nature and etiology of any hearing loss disability and/or tinnitus found to be present.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

If a hearing loss disability and/or tinnitus are diagnosed, the examiner must identify and explain the elements supporting each diagnosis.  The examiner must also render an opinion, with complete rationale, as to whether it is at least as likely as not (at least a 50/50 chance) that either or both disorders are related to the reported noise exposure in service.

3.  When the actions requested in parts 1 and 2 have been completed, undertake any other indicated development. Then readjudicate the issue of entitlement to service connection for a hearing loss disability and tinnitus.  

If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.  

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

